Citation Nr: 1221628	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  Service in the Republic of Vietnam is indicated by the evidence of record.  The Veteran died in October 2007.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a  March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which denied service connection for the cause of the Veteran's death, denied entitlement to accrued benefits and denied DIC benefits under §1151.

In October 2009, the appellant testified at a hearing held at the RO before a Decision Review Officer, a transcript of which has been associated with the claims folder. 

The Board parenthetically notes that in a March 2008 rating decision, the RO determined that there was no clear and unmistakable error (CUE) in the June 15, 1999 rating decision which granted individual umemployability, effective January 5, 1999.  The appellant filed a notice of disagreement (NOD) with this determination in July 2008 and provided testimony regarding this matter at her October 2009 DRO hearing.  In December 2010, a supplemental statement of the case (SSOC) was issued for the issue of whether there was CUE in a June 15, 1999 rating decision which assigned a January 5, 1999 effective date for the entitlement to individual unemployability.  The Veteran was advised of the necessity and time froma requirement for filing a substantive appeal.  

To date however, the appellant has not submitted a substantive appeal regarding this issue.  In a January 2011 written statement and a May 2012 Appellant's Brief, neither the appellant nor her representative indicated that they wished to appeal the issue of whether there was CUE in the June 15, 1999 rating decision..  Thus, the issue has not been perfected for appeal and the Board is without jurisdiction for its consideration.  

The issues of entitlement to service connection for the cause of death and entitlement to DIC benefits under § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of the Veteran's death in October 2007, he had no pending claims for VA benefits.


CONCLUSION OF LAW

The legal requirements for establishing entitlement to accrued benefits are not met.   38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the notice described above is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5- 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Analysis

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 (2011).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also, Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also, 38 C.F.R. §§ 20.1103, 20.1104. 

In this case, the appellant alleges that the Veteran should have been service connected for hepatitis C which eventually caused his death.  A review of the record however showed that the Veteran did not have a pending claim with VA when he died, nor has the appellant argued or testified otherwise.  There was no existing decision awarding benefits for any condition to include hepatitis C.  Thus the appellant has not met the threshold legal criteria for establishing entitlement to accrued benefits.  The appeal must be denied because of the absence of legal merit.  This is a case in which the law is dispositive, and the appeal must therefore be denied.  Sabonis, supra.

While the Board is sympathetic to the appellant's circumstances, the Board is unable to provide a legal remedy.  The Board is bound by the applicable statutes and regulations. 


ORDER

Entitlement to accrued benefits is denied.


REMAND

Initially, the Board notes that it appears that the terminal records surrounding the Veteran's death have not been requested or obtained.  His death certificate reflects that the Veteran died on October [redacted], 2007 at Greenwich Hospital.  An attempt to retrieve those records, along with any other pertinent medical records relating to the Veteran's terminal illnesses, should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet.App. 611.

Regarding the Veteran's cause of death claim, to establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died on October [redacted], 2007.  The death certificate reflects that the cause of death was sepsis due to or a consequence of hepatic failure and hepatocellular carcinoma (liver cancer).  It was noted that his HIV infection was a significant condition which contributed to his death but did not result in the underlying cause.   

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) at a 70 percent disability rating and was also in receipt of a total disability rating based on individual unemployability.

The appellant, a registered nurse, contends that that the Veteran's hepatitis C resulted from his service to include as exposure to herbicides during his time in Vietnam.  The appellant also contends that the Veteran's hepatitis C and HIV disabilities were the result of his drug use which was caused by his service-connected PTSD.  

The risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

The Board notes that no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Thus, service connection for the cause of the Veteran's death - hepatocellular carcinoma (liver cancer) - would only be warranted if such was secondary to or a symptom of a service-connected disability. 

In this respect, in a December 1995 letter, a physician at the West Haven, Connecticut VA Medical Center (VAMC) who was treating the Veteran noted that the Veteran developed PTSD symptoms immediately after the Vietnam War and that his "substance abuse disorder was exacerbated by his need to quell his anxieties related to his service experiences".

Therefore, the Board finds that a VA opinion is needed to determine if the Veteran's sepsis, hepatic failure and hepatocellular carcinoma (liver cancer) were a result of his IV drug use and if his IV drug use was secondary to or a symptom of his service-connected PTSD.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011).  

Regarding the appellant's DIC claim for benefits under 38 U.S.C.A. §1151, she contends that while the Veteran received treatment at the VAMC, they did not conduct ultrasounds which hastened the Veteran's death.  Specifically, at her October 2009 DRO hearing, she testified that the VAMC did not give her husband periodic ultrasounds per the standard of care for people with hepatitis C.  As a result, they did not detect his hepatocellular carcinoma in a timely manner which she felt could have been prevented had ultrasounds been regularly performed.

An appellant may be awarded VA compensation for death caused by VA medical care in the same manner as if death were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a veteran received care, treatment, or examination and that he died does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Given the appellant's assertions and the above evidence, the Board finds that a VA medical opinion is required.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's medical records, dated immediately prior to his death in October 2007 (his terminal hospital records), from the Greenwich Hospital. 

All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Appellant should be notified and allowed an opportunity to provide such records, in accordance.

2.  The RO should then forward the Veteran's entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion regarding the cause of the Veteran's death.  The physician should provide an opinion as to whether it is least as likely as not that the Veteran's exposure to herbicides during his service in Vietnam contributed to or caused the Veteran's sepsis, hepatitis C and hepatocellular carcinoma (liver cancer).

The physician should also provide an opinion as to whether it is least as likely as not that the Veteran's IV drug use contributed to or caused the Veteran's sepsis, hepatitis C and hepatocellular carcinoma (liver cancer).

If the examiner determines that IV drug use contributed to or caused the Veteran's death, the specialist should also address whether the Veteran's substance abuse can be considered a manifestation of or secondary to the Veteran's service-connected PTSD, and if so whether it is at least as likely as not that substance abuse contributed to or caused the Veteran's death.  A complete rationale for any opinion expressed must be provided by the reviewing VA medical specialist.  

3.  Forward the claims file to an appropriate VA physician to obtain a medical opinion as to whether VA was negligent in failing to provide ultrasounds of his liver on a regular basis and, if so, whether this negligence resulted in the Veteran's death. 

In providing the requested opinion, the examiner should specifically comment on the following: 

Is it at least as likely as not that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in rendering treatment to the Veteran in connection with his hepatitis C condition; or was an event not reasonably foreseeable. 

In addressing this question, the examiner should address whether VA failed to timely diagnosis the Veteran's ultimately fatal hepatocellular carcinoma given the Veteran's diagnosis of hepatitis C and, if so, whether VA hospital care or medical treatment caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent 

A complete rationale for all opinions expressed should be given. 

4.  After completion of the above and any additional development deemed necessary, the issues on appeal (entitlement to service connection for the cause of the Veteran's death and for DIC benefits under § 1151) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


